DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-13, and 29 are allowed.
The discussion of the reasons for allowance is put forward in the previous office action.

Claim Amendments
Claims 1 and 4 are amended. Claims 2-3 and 14-20 are cancelled. Claims 21-29 are newly added. Claims 1, 4-13, and 21-29 are pending and addressed herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 09/10839 (‘839) in view of WO 2012/150271 (‘271) and Byman (US 2014/0246184).

Regarding claims 21-23, ‘839 teaches a heat exchanger comprising: a tank (16a, 16b, 16d; Figs. 2-3) for delivering a first fluid therethrough (from 18-27; Figs. 2-3) and a plurality of independent exchanger plate assemblies (25) for delivering a second fluid therethrough (from 34 to 35), which are independently positionable in, and independently removable from the tank (Para. spanning pgs. 14-15; quick release couplings which can remove individual panels without loss of second fluid) so that the heat exchanger con continue to operate when any one of the exchanger panel assemblies is removed from the tank; each of the heat exchanger plate assemblies comprises: a first and second outer metal sheets (Para. spanning pgs. 1-2).
‘839 does not include details of the inner flow channels.
‘271 teaches that it is old and well-known to form heat exchanger plate assemblies comprising first and second outer metal sheets (14, 15) with an inner flow channel frame structure (16) sealed (Para. [0052]-[0053]; via adhesives) between the first and second outer metal sheets, the inner flow channel having a continuous surrounding perimeter extending around the inner flow channel frame structure (see Fig. 9) and the inner flow channel frame structure has a plurality of flow channel dividing structures (Fig. 9; defining flow paths 17) which extend from the continuous surrounding perimeter of the inner flow channel frame structure (Fig. 9) to form a plurality of inner flow channels (17) between the first and second outer metal sheets (14, 15) and the channels include initial and final flow channels (connected to 18 and 19) from which fluid is received and discharged.
It would have been obvious to one of ordinary skill in the art to form the device of ‘839 with the inner flow channel frame structure, as taught by ‘271, in order to allow for flexibility and modification of the flow channel arrangement, orientation, sizing, etc. without a total retooling of manufacturing equipment, specifically the welding arrangements contemplated by ‘839.
‘839 does teaches vertical insertion of the independent exchanger plate assemblies (see Figs. 2-3) into the tank, per claim 25, and does teach that each of the individual exchanger plate assemblies (25) is held in side-by-side vertical positions with spaces between the individual exchanger plate assemblies (see Fig. 3), per claim 23, but does not specify attachment via slots and edges.
Byman teaches that it is old and well-known to form heat exchange plates which are independently insertable into the flow path of an external fluid (Fig. 1) wherein the tank (102) for the second fluid comprises slots (slots in 110) into which individual exchanger plate assemblies (see 114) are vertically received and removable from (see Fig. 1)a separate one of the vertical slots are also provided in the tank (122; fig. 1), per claim 21; the individual exchanger plate assemblies have opposing vertical edges which are receivable in and removable from (see Fig. 1, edges of plates 114 interacting with 110, 112, 122) the opposing pairs of vertical slots, per claim 22.
It would have been obvious to provide the device of ‘839 with the slots taught by Byman as ‘839 has not specified a manner of attachment of the individual plate assemblies to the tank and explicitly left such arrangements to one of ordinary skill.

Regarding claim 24, ‘271 further teaches that it is old and well-known to provide inner flow channels which alternate in an upward and downward orientation (see Fig. 9).

Claim 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 09/10839 (‘839) in view of WO 2012/150271 (‘271) and Byman (US 2014/0246184) and Nagurny (US 2011/0079375).

Regarding claim 25, ‘839 further teaches a supply manifold for the second fluid (30) and a discharge manifold for the second fluid (38); each of the exchanger plate assemblies has a separate supply conduit (32) which extends from eh supply manifold and has a connector on a distal end of the conduit for connecting to the inlet flow connection of the exchanger plate assembly (via 33); and a separate flexible discharge conduit (37) which extends from the discharge manifold (38) and has a quick connect connector (36) for removably connecting the flexible discharge conduit to the outlet flow connection of the heat exchanger plate assembly (at 35).
‘839 does not specify that the supply conduit is flexible or removably coupled. In fact, the specification lacks any description at all of the elements 32 and 33. However, as the corresponding outlet components have been made both flexible and with a quick connect design, it would have been obvious to one of ordinary skill in the art to form the inlet components in the same manner in order to allow for the extra functionality of the outlet components to be meaningful such that the device is capable of quick and easy hot-swapping as intended.
‘839 does not teach that the supply and discharge conduits extend upwardly and then downwardly from the same top side of the individual assemblies.
Nagurny teaches that it is old and well-known to provide individual heat exchanger assemblies (304-n; see Fig. 3) submerged in a tank of second fluid (302) with flexible connection supply and discharge conduits (204; Figs. 6-8) which extend from the same side of the individual heat exchange assemblies (Figs. 6-8; notice the orientation of 304-1 relative to 304-2 indicates that 204 on each side both are arranged closer to the viewer in Figs. 7 and 8) and extend away from and then back down toward the tank (302).
It would have been obvious to one of ordinary skill in the art to provide the device of ‘839 with the flexible connections on the same, upper side of the tank, as taught by Nagurny, in order to increase the ease of attachment and detachment of the individual assemblies.

Regarding claim 27, each of the supply and discharge conduits comprise separate shutoff valves for separately and independently shutting off flow therethrough (Para. spanning pgs. 14-15).

Regarding claim 28, each of the individual exchanger plate assemblies (25) is separately (each bank 25 is connected via its own independent quick connectors; see Para. spanning Pgs. 14-15) receivable (see Fig. 3) through a top opening of the tank (see Fig. 2) for vertically positioning the individual exchanger plate assemblies (25) in the tank (16).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ‘839 in view of ‘271, Byman, Nagurny, and CN 211475171 (‘171)
Regarding claim 26, ‘839 teaches quick connectors provided on the flexible conduits, as indicated above, but does not specify male and female camlocks or any other structural details.
‘171 teaches that it is old and well-known to form quick connect tubing with camlocks on the female (9) and male (17) conduit ends.
It would have been obvious to one of ordinary skill in the art to provide the device of ‘839, as modified, with the male/female camlock system, as taught by ‘171, as this was a known implementation in the art at the time of filing.

Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive.
Applicant’s arguments against the independent exchanger plate assemblies of ‘839 are not persuasive. Each of the assemblies (25) of ‘839 meet the requirements of the claim. The distinction desired by the applicant, namely that each assembly consist of precisely two sheets is not required by the claim requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571.270.5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763